Mr. Presiding Justice Waterman delivered the opinion OF THE CoUBT. The decree rendered by the Circuit Court upon the overruling of the demurrer, was that the judgment be “ canceled, vacated, annulled and forever released,” and that the clerk of the court enter upon the judgment docket a statement that said judgment has been canceled, annulled and vacated, and that said Huntington be perpetually enjoined from taking any steps toward collecting said judgment. There is a manifest difference between the case of McJilton v. Love, 13 Ill. 486, in which it appeared that it had been determined by the Supreme Court of the State of Missouri, that the entry of satisfaction on the docket of the judgment should stand, and the present, in which a judgment has been merely set aside, leaving, so far as appears, the suit in which it was entered still pending. We do not at present express any opinion upon any question in this case, other- than that arising from the decree. Under the circumstance of, so far as appears, the pending of the original suit in Indiana, the most that should be done here would be to stay proceedings under the Illinois judgment until the determination of the Indiana suit, if such there be. The decree is reversed and the cause remanded for further proceedings not inconsistent with this opinion. Reversed and remanded with directions.